Darrell Hickman, Justice. The appellants are the cities of Branch and Charleston and residents of the Charleston District of Franklin County. They filed suit in the Charleston District Chancery Court challenging an election held March 8, 1988, which approved a one cent county-wide sales tax. The appellees moved to dismiss for lack of jurisdiction. The trial judge said the action should have been filed in the Ozark District and dismissed the case. We find the action is an election contest and, therefore, the chancery court is without jurisdiction. We have settled the question of which court, circuit or chancery, has jurisdiction over election contests — it is circuit court.  In Rich v. Walker, 237 Ark. 586, 374 S.W.2d 476 (1964), and Catlett v. Republican Party of Arkansas, 242 Ark. 283, 413 S.W.2d 651 (1967), we held election contests must be filed in a law court. See also Alcoholic Beverage Control Board v. Munson, 287 Ark. 53, 696 S.W.2d 720 (1985); Files v. Hill, 268 Ark. 106, 594 S.W.2d 836 (1980). That part of Ark. Code Ann. § 26-74-309(c) (1987), which attempts to grant chancery court jurisdiction of an election contest, is unconstitutional. The trial court reached the right result. So we affirm his decision, not reaching the question raised on appeal. Affirmed.